SUPERIOR COURT OF NEW JERSEY
                                      APPELLATE DIVISION
      JOSEPH H. ORLANDO
               CLERK                                                    RICHARD J. HUGHES JUSTICE
                                                                                COMPLEX
       JOHN K. GRANT                                                           P.O. BOX 006
          DEPUTY CLERK
                                                                      TRENTON, NEW JERSEY 08625-0006
        MARIE C. HANLEY                                                        (609) 292-4822
           CHIEF COUNSEL




                                                                DATE: .February 10, 2016


TO: ALL COUNSEL OF RECORD

TITLE:                     N.J. DIV. OF CHILD PROTECTION & PERMANENCY V. D.M.
DOCKET: NO.                A-0558-14T1
OPINION FILED:             FEBRUARY 9, 2016

Dear Counsel:

       The opinion filed in the above matter was found to need typographical, grammatical or
substantive change(s). As a consequence, at the direction of the court, please substitute the
enclosed copy of the opinion. If you have any questions, please contact the Clerk's Office at
609-984-0885.

          Page 15, last line of footnote: Correction to citation.




                                                        JOSEPH H. ORLANDO
                                                        CLERK

Enclosure(s)

cc: WestGroup
    Lexis/Nexis




F-Disp-4(rev 9/06)